SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For:August 20, 2010 Commission File Number: 001-34100 PETROFLOW ENERGY LTD. (Translation of registrant’s name into English) 1401 17th Street, Suite 310 Denver, CO 80202 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form20-F oForm40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 20, 2010 PETROFLOW ENERGY LTD. (Registrant) By: /s/Tucker Franciscus Name: Tucker Franciscus Title: Interim CFO EXHIBIT INDEX Exhibit No. Exhibit Description 99.1 New Release datedAugust 20, 2010 - PETROFLOW ENERGY LTD. ANNOUNCES FILING UNDER UNITED STATES BANKRUPTCY CODE
